Citation Nr: 1013726	
Decision Date: 04/12/10    Archive Date: 04/29/10

DOCKET NO.  07-21 655	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include schizophrenia and a bipolar 
disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for a urinary disorder.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (T/R).

5.  Whether the appellant meets the basic eligibility 
requirements for a permanent and total disability rating for 
pension purposes (P/T).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, his brother, and mother


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from 9 
May to 29 August 1986.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2006 rating action that denied a T/R and 
service connection for schizophrenia; a March 2007 rating 
action that denied service connection for a bipolar and 
urinary disorders and headaches; and a February 2008 RO 
determination denying a P/T.

In September 2009, the appellant and his brother testified at 
a hearing before a decision review officer at the RO.

In January 2010, the appellant and his mother at the RO 
testified at a Board videoconference hearing before the 
undersigned Veterans Law Judge in Washington, D.C.

The issues of a T/R, and service connection for headaches, a 
urinary disorder, and an acquired psychiatric disorder, to 
include schizophrenia and a bipolar disorder, are addressed 
in the REMAND portion of the decision below, and are REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the P/T claim on appeal has been 
accomplished.

2.  The appellant did not have active military duty during a 
period of war, and did not develop disability from disease or 
injury while performing ACDUTRA.  

3.  The appellant does not have the required military service 
to be considered a "veteran" within the meaning of 
governing criteria.  


CONCLUSION OF LAW

As the appellant is not a "veteran," he does not 
meet the basic eligibility requirements for establishing 
entitlement to a permanent and total disability rating for 
pension purposes.  38 U.S.C.A. §§ 101, 1521 (West 2002); 
38 C.F.R. §§ 3.1, 3.3 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009)) 
includes, upon the submission of a substantially-complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the appellant has been notified of the reasons 
for the denial of the P/T claim, and has been afforded the 
opportunity to present evidence and argument with respect 
thereto.  Moreover, the Board finds that these actions are 
sufficient to satisfy any duties to notify and assist owed 
him.  As will be explained below, the P/T claim on appeal 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable in this appeal.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002).  

II.  Legal Criteria
Under the applicable criteria, the VA shall pay non-service-
connected pension to each veteran of a period of war who 
meets the service requirements of this section (as prescribed 
in subsection (j) of this section), and who is permanently 
and totally disabled from non-service-connected disability 
not the result of his willful misconduct.  38 U.S.C.A. § 
1521(a).
A veteran meets the service requirements if he served in the 
active military, naval, or air service (1) for 90 days or 
more during a period of war; (2) during a period of war, and 
was discharged or released from such service for a service-
connected disability; (3) for a period of 90 consecutive days 
or more, and such period began or ended during a period of 
war; or (4) for an aggregate of 90 days or more in 2 or more 
separate periods of service during more than 1 period of war.  
38 U.S.C.A.     § 1521(j). 
The term ''veteran'' means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
The term ''active duty'' means full-time duty in the Armed 
Forces, other than ACDUTRA.  The term ''ACDUTRA'' means full-
time duty in the Armed Forces performed by reserves for 
training purposes.  The term ''inactive duty training'' means 
duty (other than full-time duty) prescribed for reserves.  
38 U.S.C.A. § 101. 

The term ''active military, naval, or air service'' includes 
(A) active duty; (B) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and (C) any 
period of inactive duty training during which the individual 
concerned was disabled or died (i) from an injury incurred or 
aggravated in line of duty, or (ii) from an acute myocardial 
infarction, a cardiac arrest, or a cerebrovascular accident 
occurring during such training.  38 U.S.C.A. § 101.

Implementing VA regulations provide the same definition of a 
"veteran" as cited above, and specify that non-service-
connected pension is a benefit payable to "veterans."  38 
C.F.R. §§ 3.1(d), 3.3(a). 

III.  Analysis

In this case, the appellant's DD Form 214, Certificate of 
Release or Discharge from Active Duty, indicates that he was 
born in January 1968 and had ACDUTRA from 9 May to 29 August 
1986.

The appellant seeks entitlement to a P/T.  To establish basic 
eligibility for such benefit, he must be a "veteran"-a 
person who had active military service.  However, ACDUTRA-
even during a period of war-is  not active military service.  
Moreover, the record does not show that he developed 
disability from injury or disease incurred in or aggravated 
while on ACDUTRA, so he may not be deemed to have active 
military service based on disability arising during such 
service.  

Since the appellant did not have active military service 
during a period of war, he is not a "veteran."  In turn, 
since he is not a "veteran," he does not meet the basic 
eligibility requirements for a P/T.  

Under these circumstances, the Board finds that the P/T claim 
on appeal must be denied.  Where as here, the law, and not 
the facts, is dispositive, the claim must be denied because 
of the absence of legal merit, or lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

As the appellant does not meet the basic eligibility 
requirements for a permanent and total disability rating for 
pension purposes, the appeal is denied.


REMAND

Considering the record in light of the duties imposed by the 
VCAA, the Board finds that all notification and development 
action needed to fairly adjudicate the T/R and service 
connection claims on appeal has not been accomplished.  

In June 2006, the appellant notified the VA that he was 
receiving disability benefits from the Social Security 
Administration (SSA).  After the RO undertook to obtain those 
records, the SSA responded in November 2006 that the 
appellant was entitled to disability benefits, but that his 
folder had been forwarded to "District Office 784."  
However, the claims folder contains no evidence that the RO 
made further efforts to obtain the SSA records, and the 
appellant has subsequently indicated in January and June 2008 
that he continues to received SSA disability benefits.  While 
SSA records are not controlling for VA determinations, they 
may be "pertinent" to VA claims.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 
Vet. App. 412 (1991).  Hence, when the VA is put on notice of 
the possible existence of SSA records, as here, it must seek 
to obtain those records before proceeding with the appeal.  
See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 
(1992).  Thus, the Board finds that the RO should make 
further efforts to obtain and associate with the claims 
folder a copy of the SSA decision awarding the appellant 
disability benefits, together with all medical records 
underlying that determination, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal facilities. Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal records should continue 
until either the records are received, or notification is 
provided that further efforts to obtain them would be futile.  
See 38 C.F.R. § 3.159(c)(1).   

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, this case is hereby REMANDED to the RO via the 
AMC for the following action:
  
1.  The RO should obtain from the SSA a 
copy of the decision awarding the 
appellant disability benefits, together 
with all medical records underlying that 
determination.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) with 
respect to requesting records from 
Federal facilities.  Under 38 C.F.R. 
§ 3.159(b), efforts to obtain Federal 
records should continue until either the 
records are received, or notification is 
provided that further efforts to obtain 
them would be futile.  See 38 C.F.R. 
§ 3.159(c)(1).  All records/responses 
received should be associated with the 
claims folder.  

2.  If any records sought are not 
obtained, the RO should notify the 
appellant and his representative of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested 
development action has been accomplished 
(to the extent possible) in compliance 
with this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West,        11 Vet. App. 268, 271 
(1998).   

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the T/R and 
service connection claims on appeal in 
light of all pertinent evidence and legal 
authority.  

5.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
appellant and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and 
bases for all determinations, and affords 
them the appropriate time period for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


